Citation Nr: 1037098	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1961 to January 1965, 
and from September 1965 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) located in Sioux 
Falls, South Dakota that denied the Veteran's claim of 
entitlement to TDIU.


FINDINGS OF FACT

1.  The Veteran filed a claim for TDIU on March 6, 2006.

2.  For the period from February 22, 2006, to April 5, 2007, the 
Veteran was assigned a 70 percent disability rating, which 
included a left knee disability (20 percent and, later, 30 
percent), gout (20 percent), diabetes mellitus (20 percent), left 
lower extremity peripheral neuropathy (10 percent), right lower 
extremity peripheral neuropathy (10 percent), tinnitus (10 
percent), and bilateral hearing loss (noncompensable).

2.  Since April 6, 2007, the Veteran has been assigned an 80 
percent combined disability rating, which includes a left knee 
disability (30 percent), right knee disability (10 percent), gout 
(20 percent), diabetes mellitus (20 percent), left lower 
extremity peripheral neuropathy (20 percent), right lower 
extremity peripheral neuropathy (20 percent), tinnitus (10 
percent), and bilateral hearing loss (noncompensable).

4.  For the entire period on appeal, the Veteran has had a 
combined rating of 70 percent or higher, and service-connected 
disabilities of common etiology that combine to a 40 percent 
rating or higher.

5.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran has been shown to be unable to 
secure or follow substantially gainful employment due to service-
connected disability.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for 
entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to TDIU is granted, as 
explained below.  As such, the Board finds that any error under 
the VCAA with regard to the Veteran's claim is moot.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that a veteran is 
precluded by reason of service-connected disabilities from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.

Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2009).  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19 (2009).

The Veteran filed his claim for TDIU on March 6, 2006.  At that 
time, and through April 5, 2007, the Veteran was assigned a 70 
percent combined disability rating, which included a left knee 
disability (20 percent, and later, 30 percent), right knee 
disability (10 percent), gout (20 percent), diabetes mellitus (20 
percent), left lower extremity peripheral neuropathy (10 
percent), right lower extremity peripheral neuropathy (10 
percent), tinnitus (10 percent), and bilateral hearing loss 
(noncompensable).

Subsequently, the Veteran was granted increased ratings for his 
bilateral lower extremity peripheral neuropathy (10 to 20 percent 
each), such that the Veteran's combined disability rating 
effective April 6, 2007 increased to 80 percent.

As an initial matter, the Board notes that the Veteran's combined 
disability ratings for the entire period on appeal have met the 
schedular requirements for TDIU.  38 C.F.R. § 4.16(a) (2009).  
Specifically, his combined rating has been 70 percent or higher 
throughout the period since he filed his claim, and several 
disabilities of common etiology (in this case, diabetes) have had 
a combined rating of 40 percent or higher.

The Veteran asserts that due to his service connected 
disabilities, particularly his bilateral knee disabilities, he is 
unable to secure or follow substantially gainful employment.  See 
Form 21-8940, March 2006.  The Veteran notes that he retired from 
his last position of 17 years as a school custodian in 2001 due 
to his inability to do a lot of standing and walking.  The 
Veteran asserts that he is not qualified for or able to secure 
more than marginal employment in a position that does not require 
a lot of standing and walking.  See Notice of Disagreement, 
December 2006; Informal Hearing Presentation, September 2010.

The Board notes that, with regard to the Veteran's educational 
and work history, his service personnel records reflect that he 
entered service in the Air Force in 1961with a high school 
diploma, that his military occupational specialty was that of a 
machine shop technician for almost 20 years, and that he received 
some auto mechanic training in service.  See AF Form 7; DD Form 
214.  After the Veteran retired from about 20 years of active 
service in the Air Force, VA educational benefits records reflect 
that he enrolled in truck and diesel driving or maintenance 
school for two years from 1982 to 1984.  See VA Form 22-1990.  
Then, records submitted by the Veteran show that he began working 
in his last position of 17 years as a school custodian from 
October 1984 to October 2001, at which time he retired.  

The Board notes that at the time the Veteran retired in 2001, his 
left and right knee disabilities were rated as noncompensable.  
Subsequently, a May 2004 RO decision granted, among other things, 
an increased rating of 20 percent for the Veteran's left knee 
disability following a November 2002 arthroscopy that revealed a 
"severely torn" lateral meniscus, and based on recent VA March 
2004 examination findings of limitation of extension.  The same 
RO decision also granted an increased 10 percent rating for the 
Veteran's right knee following an October 1998 arthroscopy and 
partial lateral meniscectomy that also revealed some crystalline 
(gouty) deposits.  

The Veteran filed his claim for TDIU on March 6, 2006.  A June 
2006 VA examination report reflects that the Veteran complained 
of bilateral knee pain and stiffness, and that he experienced 
flare-ups after walking or standing for 10 to 15 minutes.  The 
Board notes that the prior March 2004 VA examination report 
reflects that the Veteran reported experiencing knee problems 
after walking or standing for more than 30 minutes.  
Subsequently, a July 2006 RO decision granted another increased 
rating for the Veteran's left knee disability from 20 to 30 
percent based on limitation of extension noted by the June 2006 
examiner.

Having reviewed the record, the Board finds that there is at 
least an approximate balance of positive and negative evidence as 
to whether the severity of the Veteran's service-connected 
disabilities, particularly his bilateral knee disabilities, 
prevent him from obtaining or maintaining substantially gainful 
employment.  Although regulations prohibit taking into account 
age as a factor in determining unemployability, the Board is 
permitted to take into account both his educational background 
and work experience.  In this regard, the Board finds the 
Veteran's statements regarding his inability to obtain more than 
marginal employment in a position that would not require 
significant physical activity to be particularly credible given 
his well-documented history of working in automotive mechanics in 
service for about 20 years followed by his post-service history 
of working for about 17 years as a school custodian, with no 
other work experience or career training noted anywhere in the 
claims file.  Also, as discussed above, the Veteran's knee 
disabilities have been documented as having increased 
significantly since he retired in 2001, including with bilateral 
arthroscopies showing torn menisci and his reported inability to 
stand or walk for more than 10 to 15 minutes.

The Board acknowledges that the June 2006 VA examiner opined that 
the Veteran is able to follow employment in a position requiring 
no more than moderate levels of physical activity.  As discussed, 
however, the Board notes that the Veteran's almost 40 year career 
history likely involved more than moderate levels of physical 
activity based on his history of working as an automotive 
mechanic and custodian.  Therefore, the Board concludes that the 
evidence is at least in equipoise with regard to whether the 
Veteran could obtain anything beyond marginal employment 
requiring such a limited level of physical activity as 
contemplated by the June 2006 VA examiner.

Thus, resolving doubt in favor of the Veteran, the Board finds 
that the criteria for an award of TDIU are met, and the claim is 
granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to TDIU is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


